Citation Nr: 1219343	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-09 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

In November 2009, the Board denied entitlement to service connection for a low back disorder and for residuals of a head injury.  The Board also reopened and remanded claims of entitlement to service connection for a cervical spine disorder, and Wolfe Parkinson White Syndrome.  The Veteran appealed the decisions to deny entitlement to service connection for a low back disorder and for residuals of a head injury to the United States Court of Appeals for Veterans Claims (Court).  

Following the completion of the development ordered in November 2009 and December 2010 remands, the Board in August 2011 granted entitlement to service connection for a cervical disorder.  In that same August 2011 decision the Board denied entitlement to service connection for a cardiac disorder to include Wolfe Parkinson White Syndrome.  The August 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).

In October 2011, the Court vacated the Board's November 2009 decision with respect to the issues of entitlement to service connection for a low back disorder and for residuals of a head injury, and remanded the matter for further development and adjudication that was consistent with that decision.

The appeal is REMANDED to the RO in Togus, Maine.  VA will notify the appellant if further action is required


REMAND

In February 2012, the Veteran, through his representative, requested an opportunity to present testimony before a Veterans Law Judge at an in person hearing to be conducted at the RO.  Hence, the RO must schedule a personal hearing on their travel board docket.  38 C.F.R. §§ 20.700 , 20.704 (2011). 

Therefore, this case is REMANDED for the following action: 

The RO should schedule the Veteran for a travel board hearing at the Togus, Maine RO before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




